DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2010/0092770 (hereinafter “Wadahara”).Regarding claim 1 	Wadahara teaches a laminated composite prepreg base which includes a raw prepreg base comprising a fiber sheet comprising discontinuous reinforcing fibers arranged in one direction and having a fiber length of 1-300 mm and a matrix resin infiltrated into the fiber sheet, and an additional resin layer formed on at least one surface of the raw prepreg base (abstract and paragraph [0002]).  The raw prepreg base comprising the fiber sheet disclosed by Wadahara corresponds to the claimed discontinuous fiber prepreg.  Wadahara teaches the matrix resin (thermosetting resin B) includes an epoxy resin (paragraph [0154]). 	Wadahara teaches the additional resin layer may be in the form of a fibrous material including a woven fabric structure (paragraph [0108]).  The additional resin layer disclosed by Wadahara corresponds to the claimed woven fabric prepreg.  Wadahara teaches the resin used in the additional resin layer includes thermosetting resin (thermosetting resin A), such as epoxy, phenol, benzoxazine, unsaturated polyester, vinyl ester, melamine, polyimide, among others (paragraph [0148]). 	The applicant teaches resins which satisfy the claimed calorific value condition for thermosetting resin A which are taught by Wadahara and are highlighted above.  Please see paragraph [0059] from the applicant’s Pre-Grant Publication (US 2021/0122136).  Moreover, the applicant additionally teaches resins which satisfy the claimed calorific value condition for thermosetting resin B which are taught by Wadahara and are highlighted above.  Please see paragraph [0062] from the applicant’s Pre-Grant Publication (US 2021/0122136).  Regarding the claimed calorific value condition of thermosetting resin A and thermosetting resin B, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not explicitly disclose the thermosetting resin A and the thermosetting resin B satisfying the following calorific value condition: calorific value condition: when each of the thermosetting resin A and the thermosetting resin B is heated using a differential scanning calorimeter from 50°C to 130°C at 700°C/min under a nitrogen atmosphere followed by retention at 130°C until completion of thermal curing reaction, Tb – Ta > 30 wherein, Ta(s): time required for the calorific value of the thermosetting resin A to reach 50% of the gross calorific value of the thermosetting resin A; and Tb(s): time required for calorific value of the thermosetting resin B to reach 50% of gross calorific value of the thermosetting resin B, the claimed properties are deemed to be inherent to the structure in the prior art since the Wadahara reference teaches an invention with an identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 2 	In addition, Wadahara teaches the raw prepreg base (discontinuous fiber prepreg) a is an incised prepreg prepared by making plural incisions 7a, 7b, 8a, 8b, etc. to a prepreg containing unidirectionally oriented 1 reinforcing fibers and the thermosetting resin B, to form the reinforcing fibers into the discontinuous reinforcing fibers (Figure 3, paragraphs [0043], [0046] – [0073], and [0126]).Regarding claim 6 	In addition, Wadahara teaches the composite prepreg bases are used to make a layered base (fiber reinforced plastic made using the prepreg laminate) b (paragraph [0077] and Figure 1).  Wadahara teaches the method includes an arrangement step of arranging the prepreg laminate a in a mold for molding, a preheating step of preheating the prepreg laminate, and a molding step of pressurizing and heating the prepreg laminate to prepare the layered base (fiber-reinforced plastic) b (paragraphs [0038], [0077], [0081] – [0085], [0089], [0183], and [0242], and abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wadahara, as applied to either claim 1, 2 or 6.Regarding claim 4 	The limitations for claim 2 have been set forth above.  In addition, Wadahara teaches substantially all the reinforcing fibers in the raw prepreg base (discontinuous fiber prepreg) a are cut by incisions in order to maintain overall shape with the matrix resin (paragraph [0153]). 	Wadahara teaches the raw prepreg base (discontinuous fiber prepreg) a is composed of a fiber sheet of discontinuous reinforcing fibers having a(n average) fiber length of 1 to 300 mm (claimed parameter y) and arranged in one direction (paragraph [0021]).  Wadahara also teaches the cuts formed in the prepreg base have a(n average) length of 2 to 50 mm (claimed parameter x) (paragraph [0025]). 	When taking the midpoint of the cut length range, x = 26 mm, y = (6*26 + 10) mm = 166 mm.  Therefore, because Wadahara teaches a fiber length range (1 to 300 mm) which encompasses 166 mm, the formula in the claim is considered to be satisfied. Regarding claim 5 	The limitations for claim 1 have been set forth above.  In addition, Wadahara teaches the additional resin layer (woven fiber prepreg) may cover the entire surface of the raw prepreg base (discontinuous fiber prepreg) (100% of the surface area of the discontinuous fiber prepreg with respect to 100% of the surface area of the woven fiber prepreg) or may cover a part of the surface of the raw prepreg base (discontinuous fiber prepreg) (less than 100% of the surface area of the discontinuous fiber prepreg with respect to 100% of the surface area of the woven fiber prepreg) (paragraph [0108]), which encompasses the claimed range.Regarding claim 7 	The limitations for claim 6 have been set forth above.  In addition, Wadahara illustrates one surface of the prepreg laminate is formed with the discontinuous fiber prepreg 3 (Figures 1 and 2). 	Wadahara teaches the mold includes an upper mold and a lower mold 12 being used for press molding to produce an FRP (fiber reinforced plastic) (paragraph [0090]).  Wadahara illustrates the lower mold 12 has a larger surface area than the discontinuous fiber prepreg 3 (Figures 1 and 2).  Wadahara does not explicitly teach a plane of the mold for molding in contact with the discontinuous fiber prepreg 3 has a surface area of more than 100% and less than 200% with respect to 100% of the surface area of the plane, in contact with the mold for molding, of the discontinuous fiber prepreg 3 arranged on the surface.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate surface area of the lower and/or upper molds relative to the surface area of the layered base being produced using nothing more than routine experimentation to yield a molding apparatus which is capable of producing the disclosed layered base from the disclosed mold pressing process.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Response to Arguments
Applicant’s arguments, see page 6, filed 1 July 2022, with respect to the rejection of claim 4 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 4 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 1 July 2022 have been fully considered but they are not persuasive. 	The applicant argued Wadahara does not disclose that the additional resin layer comprises (i) reinforcing fibers R1 having a woven structure and (ii) a thermosetting resin A, such that the thermosetting resin A and the thermosetting resin B satisfy the condition specified in the claim.  The applicant further specified this position by stating that Wadahara teaches the use of the same resin for both the additional resin and the matrix resin and achieving the toughness relationship by using a filler in the additional layer.  The examiner respectfully disagrees and contends this argument is not commensurate in scope with the rejection of record. The embodiment taught by Wadahara which the examiner relies upon to rejection the claims is the one highlighted in the rejection of record.  It is noted that the fifth effect maximization from paragraph [0104], while being disclosed as a preferred embodiment, appears to be an alternate embodiment.  In other words, there is no requirement, when Wadahara is considered as a whole, that each embodiment requires the same resin to be used as the matrix resin and the resin used in the woven structure of the additional resin layer.   	The examiner notes there may be divergent interpretations of the prior art and instant claims, causing confusion of the record, which the examiner wishes to address.  It appears the applicant is interpreting the claimed “thermosetting resin A” to be the impregnating resin in the claimed woven fabric prepreg.  This potential interpretation is not required by the current claim language, and is not the manner in which the examiner has interpreted the claims and the prior art to meet the claims.  There is no requirement that the thermosetting resin A is, in fact, the impregnating resin in the prepreg woven structure taught by Wadahara.  To simplify, the claim requires “the woven fabric prepreg contain[s] reinforcing fibers R1 having a woven structure, and a thermosetting resin A,” which is considered to be anticipated by Wadahara’s teachings of the additional resin layer being made of a woven fibrous material, where the woven fibrous material includes thermosetting resins, as detailed in the rejection of record.  Please see paragraphs [0108] from Wadahara which states the additional resin layer covering a part of the surface may, for instance, be in a form of fibrous material comprising a resin (such as nonwoven fabric, mat, net, mesh, woven fabric, knitted fabric, short fiber bundles, and continuous fiber bundles).  Furthermore, Wadahara discloses resins for the additional resin layer includes the list as noted above in paragraph [0148].  It is respectfully submitted that this interpretation of the prior art provides ample evidence that the matrix resin and resin used for the fibers in the woven structure are not necessarily the same when considered in light of the applicant’s arguments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783